DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B, claims 1-3 and 9-13 in the reply filed on December 17, 2021 is acknowledged.  The traversal is on the ground(s) that neither Kim (US 2009/0102995 A1) nor Yano (US 2011/0240935 A1) discloses “a length direction of a channel of the TFT is parallel to an extension direction of the to-be-protected signal line,” and therefore this technical feature is a special technical feature.  This is not found persuasive because Xu et al. (CN 105487317 A) discloses “a length direction of a channel of the TFT is parallel to an extension direction of the to-be-protected signal line,” as detailed hereinbelow.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-8 and 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 4-8) or a nonelected invention (claims 14-20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 1, the limitation “the TFTs” renders the claim indefinite because “the TFTs” is plural but the antecedent basis is for the singular “a Thin Film Transistor (TFT)” in claim 1, lines 1-2.  To overcome the rejection, it is suggested that Applicant amend claims 1 and 9 as follows: “a Thin Film Transistor (TFT)” in claim 1, lines 1-2 should be changed to “at least one Thin Film Transistor (TFT)”; and “the TFTs” in claim 9, line 1 should be changed to “the at least one TFT”.  For examination purposes, the limitation “the TFTs” in claim 9, line 1 will be interpreted as: the at least one TFT.  Correction is respectfully requested.
In claim 9, lines 2-3, the limitation “the discharging line comprises a fifth discharge line” renders the claim indefinite because it is unclear how there can be a fifth discharge line when neither a first discharge line, nor a second discharge line, nor a third discharge line, nor a fourth discharge line was previously mentioned in claim 1 or claim 2 from which claim 9 depends.  Clarification is respectfully requested.
In claim 10, lines 1-2, the limitation “to-be-protected signal lines” renders the claim indefinite because it is unclear whether these “to-be-protected signal lines” include or are in addition to “a to-be-protected signal line” previously recited in claim 1, line 2.  For examination purposes, “to-be-protected signal lines” in claim 10, lines 1-2 will be 
Claim 10 recites the limitation “the TFT electrically connected to the first to-be-protected signal line” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the TFT electrically connected to the second to-be-protected signal line” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, lines 3-4, the limitation “an extension direction of the to-be-protected signal line” renders the claim indefinite because the antecedent basis is unclear as to whether “an extension direction of the to-be-protected signal line” refers to a new (different) extension direction of the to-be-protected signal line or “an extension direction of the to-be-protected signal line” previously recited in claim 1, lines 3-4.  Clarification is respectfully requested.
In claim 11, lines 3-4, the limitation “the to-be-protected signal line” renders the claim indefinite because it is unclear as to which to-be-protected signal line Applicant refers: “a to-be-protected signal line,” as recited in claim 1, line 2, “a first to-be-protected signal line,” as recited in claim 10, lines 2-3, or “a second to-be-protected signal line,” as recited in claim 10, line 3.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 105487317 A).
Regarding claim 1, Xu shows in Fig. 4 and related text an Electro-Static Discharge (ESD) protection circuit, comprising a Thin Film Transistor (TFT) 1 arranged between a to-be-protected signal line SL and a discharging line BL ([0044], lines 1-3 and [0046], lines 1-8 of attached English machine translation), wherein a length direction of a channel 14 ([0044], line 4) of the TFT (vertical direction in plan view) is parallel to an extension direction of the to-be-protected signal line (vertical direction in plan view).
Regarding claim 3, Xu discloses the to-be-protected signal line is a data line or a gate line ([0043], lines 1-2).
Regarding claim 12, Xu discloses an active layer 14 of the TFT is made of oxide semiconductor, amorphous silicon, or low temperature polysilicon ([0050], line 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 105487317 A) in view of Yano et al. (US 2011/0240935 A1).
Regarding claim 2, Xu discloses substantially the entire claimed invention, as applied to claim 1 above.
Xu does not expressly disclose a width-to-length ratio of the channel of the TFT is less than 0.2.
Yano teaches in Fig. 1 and related text a width-to-length ratio of the channel 40 of the TFT 1 is less than 0.2 ([0117], line 4 and [0187], lines 1-3).
Xu and Yano are analogous art because they both are directed to thin film transistors comprising oxide semiconductor active layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xu with the specified features of Yano because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu’s device to form a width-to-length ratio of the channel of the TFT to be less than 0.2, as taught by Yano, in order to follow Xu’s suggestion: “Since the active layer 14 of the thin film transistor 1 is made of oxide semiconductor material, the active layer 14 can increase the channel length (ChannelLength) of the thin film transistor” (Xu: [0051], lines 1-2).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Regarding claim 13, Xu discloses substantially the entire claimed invention, as applied to claim 1 above.
Xu does not expressly disclose an insulation thin film is arranged on the channel of the TFT.
Yano teaches in Fig. 1 and related text an insulation thin film 70 is arranged on the channel 40 of the TFT 1 ([0117] and [0138]).
Xu and Yano are analogous art because they both are directed to thin film transistors comprising oxide semiconductor active layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xu with the specified features of Yano because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu’s device to arrange an insulation thin film on the channel of the TFT, as taught by Yano, in order to prevent oxygen from being removed from the surface of the channel under vacuum or reduced pressure, thereby preventing an increase in the OFF-state current or a negative shift of the threshold voltage, and also to protect the channel of the TFT from humidity or the like in the air, thereby preventing environmentally induced variation in transistor characteristics (e.g., threshold voltage) (Yano: [0137]).
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 9, Long et al. (US 2018/0033806 A1) teaches in Fig. 7 and related text the TFTs comprises a first TFT T1 and a second TFT T2, and the discharging line comprises a fifth discharge line 2, a gate electrode G1 and a source electrode S1 of the first TFT are electrically connected to the to-be-protected signal line 1, a drain electrode D1 of the first TFT is electrically connected to a source electrode S2 of the second TFT, and a gate electrode G2 of the second TFT is electrically connected to the fifth discharge line (Long: [0050]).  However, the prior art of record, singularly or in combination, does not teach or suggest the drain electrode of the first TFT is electrically connected to the gate electrode of the second TFT, and a drain electrode of the second TFT is electrically connected to the to-be-protected signal line, as required by claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811